Gilbert, J.
1. Where one who is'charged with the murder of his wife relies upon the defense of misfortune or accident, and the trial judge has'correctly given in charge to the jury the law on that subject, it is not error, in the absence of a written request so to do, for the court to fail to instruct the jury that if they believe the killing was an accident as contended for by the defendant in his statement, the jury should find a verdict of not guilty. Josey v. State, 137 Ga. 769 (3), 773 (74 S. E. 282); Jones v. State, 147 Ga. 356 (2), 357 (94 S. E. 248).
2. None of the excerpts from the charge of the eourt upon which error is assigned, when considered in connection with the charge in its entirety, were erroneous. Assignments of error on failures of the court to charge are without merit.
3. The verdict is supported by evidence. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.